In this Court two appeals were docketed from the judgments of the court below, one by Harry W. White or Harold W. White, as No. 24 Appeals of the April Term, and one by Luther Smith, Seth Peterson, Ray Porter (Prater) and Ernest B. Neely, as No. 25 Appeals of the same term, both appeals being in one record. In this case, No. 25 Appeals, a motion has been filed to dismiss the appeal on the ground that the appeal was not taken within thirty days from the entry of the judgments. But, as we have said in No. 24, the docket entries show that an appeal on behalf of all of the defendants was noted on the day the judgments were entered. A further written order for appeal and affidavit were not necessary in order to accomplish their appeal, and the only purpose and effect of an affidavit in such cases is to stay the execution of the sentence. Code, art. 5, sec. 80. The motion to dismiss the appeal must therefore be overruled, and for the reasons we have stated in No. 24, the judgments appealed from will be affirmed.
Judgments affirmed, with costs. *Page 543